Case: 1:20-cr-00826-DAP Doc #:1 Filed: 12/14/20 1 of 2. PagelD #: 1

 

== FILED
DEC 14 2020
IN THE UNITED STATES DISTRICT COURT (CLEBIC.US, DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO CLEVELAND
EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
) e% CR et : 6: zs
Plaintiff, ) 1 3 2 OK 82 a
) va
v. ) CASENO.
) Title 18, United States Code,
GARY NORTON, ) Section 1503
)
Defendant. )

JUDGE POLSTER

At all times relevant to this Information, unless otherwise stated:

GENERAL ALLEGATION

I The Federal Bureau of Investigation (“FBI”) and Department of Housing and
Urban Development, Office of the Inspector General (““HUD-OIG”), were part of the executive
branch of the Government of the United States.

2. In or around May 2017, the United States Attorney’s Office for the Northern
District of Ohio (““USAO-NDOH”), along with FBI and HUD-OIG, initiated a federal grand jury
investigation involving Defendant GARY NORTON and others in connection with allegations of

fraud and bribery.

COUNT 1
(Obstruction of Justice, 18 U.S.C, § 1503)

The United States Attorney charges:
3. The allegations set forth in paragraphs | and 2 are realleged and incorporated by

reference as though fully set forth herein.
Case: 1:20-cr-00826-DAP Doc #:1 Filed: 12/14/20 2 of 2. PagelD #: 2

4. In or around September 2018, in the Northern District of Ohio, Eastern Division,
Defendant GARY NORTON did corruptly endeavor to influence, obstruct, and impede the due
administration of justice, to wit:

a. On or about September 17, 2018, FBI agents interviewed Defendant in
connection with the grand jury investigation. During this interview, the
FBI agents advised Defendant of the nature of their investigation and
instructed Defendant not to speak to anyone about their conversation,
other than his attorney.

b. Later that same day, Defendant met with V.V. (charged separately) and
told her about his interview with the Special Agents and the pending
investigation.

c. When FBI and HUD-OIG agents asked Defendant whether he had spoken
to anyone else about the investigation, Defendant falsely told them that he
had not discussed the investigation with anyone other than his attorney.

5; As aresult of Defendant’s actions, the FBI and HUD-OIG were impeded in their
ability to collect additional evidence in their investigation.

All in violation of Title 18, United States Code, Section 1503.

JUSTIN E. HERDMAN
United States Attorney

w Ms Ill
sp

Chief, Criminal Divisio
